IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                   FILED
                                                             February 23, 2011

                                 No. 09-30186                     Lyle W. Cayce
                                                                       Clerk

JEREMY SONNIER,

                                          Plaintiff - Appellant
v.

JOHN CRAIN, Dr., in his official capacity as Interim President of
Southeastern Louisiana University; JIM MCHODGKINS, Individually and in
his official capacity as Assistant Vice President for Student Affairs at
Southeastern Louisiana University; THOMAS CARMICHAEL, Individually
and in his official capacity as Police Officer for University Police Department
at Southeastern Louisiana University,

                                          Defendants - Appellees



               Appeal from the United States District Court of
                      the Eastern District of Louisiana



Before GARWOOD, DAVIS, and DENNIS, Circuit Judges.
PER CURIAM:
      We withdraw our earlier order denying panel rehearing and substitute the
following:


      The motion for panel rehearing is GRANTED in part and DENIED in part
as outlined below.
                                  No. 09-30186

      We withdraw Section IV of the opinion of the panel majority with the
exception of Section IV(D). We also withdraw the Conclusion of that opinion.
For reasons assigned in Section IV(D) of the panel majority opinion (the section
of the opinion dealing with the regulation of security fees that may be imposed
on the speaker), we conclude that the district court erred in refusing to declare
that section of the regulation facially invalid. To that extent only we vacate the
order of the district court.
      With respect to the balance of the regulation, we conclude that the district
court did not abuse its discretion in denying the preliminary injunction at this
early stage of the litigation and without the benefit of any context facts on which
to base its order. Thus, the district court’s order in all other respects denying
the preliminary injunction is AFFIRMED and the case is REMANDED to the
district court for further proceedings.




                                          2
                                  No. 09-30186

DENNIS, Circuit Judge, concurring in part and dissenting in part.
      For the reasons given in my previous partial dissents in this case, I
continue to believe that the panel majority has erred in affirming the district
court’s failure to consider and decide the plaintiff’s as-applied challenge, and
also in failing to apply the correct principles of law to his facial challenge
(except as to the security fee provision, which we agree is unconstitutional).
Sonnier v. Crain, 613 F.3d 436, 449-79 (5th Cir. 2010) (Dennis, J., concurring
in part and dissenting in part); Sonnier v. Crain, --- F.3d ----, 2011 WL
452085, *2-6 (5th Cir. 2011) (Dennis, J., dissenting from the denial of panel
rehearing). Therefore, I continue to respectfully concur in part and dissent
in part.




                                         3